Ingraham, P. J.:
The respondent is charged by the Association of the Bar of the City of Hew York with having been indicted by the grand jury of the county of Hew York for willfully dissuading one Sipp from attending as a witness before a magistrate in criminal proceedings, and that on March 37,1913, the respondent pleaded guilty to that indictment. Annexed to the petition is a copy of the indictment and an extract from the minutes of the Supreme Court, in which it appears that the respondent was *908arraigned on the indictment and that he pleaded guilty to the charge of willfully dissuading a witness from attending pursuant to a subpoena. In his answer the respondent admits the indictment and the plea of guilty, but denies that he was guilty of either of the crimes charged against him. A plea of guilty is conclusive evidence of the respondent’s guilt and, having pleaded guilty to such a charge, no further evidence is required to show that he is not a fit person to remain a member of the profession. The respondent is, therefore, disbarred. Clarke, Scott, Dowling and Hotchkiss, JJ., concurred. Respondent disbarred. Order to be settled on notice.